Citation Nr: 9906938	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the right knee.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This case arises from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO).  The appeal for entitlement to 
service connection for rheumatoid arthritis of the right knee 
arises from a rating decision of December 1994.  The appeal 
for entitlement to a total disability rating due to 
individual unemployability arises from a rating decision of 
August 1996.


REMAND

The veteran was provided with a supplemental statement of the 
case in November 1997.  Subsequent to that document being 
sent to the veteran, a Department of Veterans Affairs (VA) 
hospital discharge summary for hospitalization from December 
1997 to January 1998 related to the right knee and 1998 VA 
medical records were received.  The claims file does not 
reflect that these records were considered or that the 
veteran was provided with a supplemental statement of the 
case that addressed these records.  Accordingly, this case 
must be returned to the RO to consider the medical records 
received subsequent to November 1997 and to provide the 
veteran with a supplemental statement of the case.  38 C.F.R. 
§ 19.31 (1998).

In June 1996, the veteran claimed that he was unemployable 
due to his service connected disabilities.  In December 1996, 
he underwent a psychiatric evaluation.  However, the examiner 
did not indicate the degree of impairment due to post 
traumatic stress disorder (PTSD).  Additionally, during the 
pendency of his claim, the veteran has not received a medical 
examination to determine whether his service connected 
disabilities alone have caused him to be unemployable due to 
his service connected disabilities without regard to 
advancing age.  Furthermore, the veteran has not received a 
social and industrial survey to ascertain whether he is 
unemployable due to his service connected disabilities.  
Accordingly, this case must be returned to the RO for further 
examination of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to provide an assessment of the veteran's 
overall impairment due to PTSD, including 
determining a Global Assessment of 
Functioning (GAF) score, and indicate 
whether the veteran's PTSD has rendered 
him unemployable without regard to 
advancing age.  The examiner should 
present all findings, and the reasons and 
bases therefor on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

2.  The RO should request that the 
veteran be scheduled for a VA general 
medical examination.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to 
render an opinion as to whether the 
veteran's service connected disabilities 
of limitation of motion of the right and 
left shoulder due to rheumatoid 
arthritis, limitation of motion of the 
lumbar spine due to rheumatoid arthritis, 
and PTSD have rendered him unemployable 
without regard to advancing age.  The 
examiner should be specifically advised 
that only the service connected 
disabilities may be considered in 
determining whether the veteran is 
unemployable without regard to advancing 
age.  The examiner should present all 
findings, and the reasons and bases 
therefor on the examination report.  The 
claims folder is to be made available to 
the examiner for review prior to 
evaluation of the veteran.

3.  The RO should request that the 
veteran be scheduled for a VA social and 
industrial survey.  Any appropriate tests 
and studies should be conducted.  The 
examiner should be requested to determine 
whether the veteran's service connected 
disabilities of limitation of motion of 
the right and left shoulder due to 
rheumatoid arthritis, limitation of 
motion of the lumbar spine due to 
rheumatoid arthritis; and PTSD have 
rendered him unemployable without regard 
to advancing age.  The examiner should be 
specifically advised that only the 
service connected disabilities may be 
considered in determining whether the 
veteran is unemployable without regard to 
advancing age.  The examiner should 
present all findings, and the reasons or 
bases therefor on the examination report.  
The claims folder is to be made available 
to the examiner for review prior to 
evaluation of the veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claims and determine whether service 
connection for rheumatoid arthritis of 
the right knee can be granted and whether 
a total disability rating due to 
individual unemployability can be 
granted.  In evaluating the claims, the 
RO should also consider the medical 
evidence that was received subsequent to 
the mailing of the November 1997 
supplemental statement of the case.  The 
RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


